     Case 1:20-cr-00064-NONE-SKO Document 28 Filed 04/13/21 Page 1 of 3


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
5     Attorneys for Defendant
      ALENA NICOLE GEORGE
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                          Case No. 1:20-cr-00064 NONE-SKO
12                    Plaintiff,                         STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE, ORDER
13           v.
14     ALENA NICOLE GEORGE,                              DATE: July 7, 2021
                                                         TIME:  1:00 p.m.
15                    Defendant.                         JUDGE: Hon. Sheila K. Oberto
16
17           IT IS HEREBY STIPULATED by and between the parties through their respective
18    counsel that the Status Conference scheduled for April 21, 2021 at 1:00 p.m., may be continued
19    until July 7, 2021, at 1:00 p.m., before the Honorable Sheila K. Oberto. The government has
20    produced more than 4,109 pages of discovery to defense counsel. Defense counsel has further
21    investigation to perform in this case. The parties agree that time under the Speedy Trial Act shall
22    be excluded through July 7, 2021, in the interests of justice, including but not limited to, the need
23    for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§
24    3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
25    //
26    //
27    //
28    //
     Case 1:20-cr-00064-NONE-SKO Document 28 Filed 04/13/21 Page 2 of 3


1     The parties further agree that the ends of justice served by taking this action outweigh the best
2     interests of the public and of the Defendant to a speedy trial.
3               IT IS SO STIPULATED.
4
5      Dated: April 13, 2021                                /s/ Jaya Gupta
                                                            JAYA GUPTA
6                                                           Assistant Federal Defender
                                                            Counsel for Defendant Alena Nicole George
7
8      Dated: April 13, 2021                                /s/ Joseph Barton
9                                                           JOSEPH BARTON
                                                            Assistant United States Attorney
10                                                          Counsel for Plaintiff
                                                            United States of America
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
      George: Stipulation to Continue
     Case 1:20-cr-00064-NONE-SKO Document 28 Filed 04/13/21 Page 3 of 3


1     IT IS SO ORDERED.
2
      Dated:         April 13, 2021                                   /s/   Sheila K. Oberto         .
3                                                             UNITED STATES MAGISTRATE JUDGE
4
      HEATHER E. WILLIAMS (SBN 122664)
5     Federal Defender
      JAYA C. GUPTA (SBN 312138)
6     Assistant Federal Defender
      2300 Tulare Street, Suite 330
7     Fresno, California 93721
      Telephone: (559) 487-5561
8     Facsimile: (559) 487-5950

9     Attorneys for Defendant
      ALENA NICOLE GEORGE
10
11
                                         IN THE UNITED STATES DISTRICT COURT
12
                                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13
14
       UNITED STATES OF AMERICA                               Case No. 1:20-cr-00064 NONE-SKO
15
                            Plaintiff,                        ORDER
16
                v.
17
       ALENA NICOLE GEORGE,
18
                            Defendant.
19
20
                                                       ORDER
21
                Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
22
      for April 21, 2021 at 1:00 p.m. is continued until July 7, 2021, at 1:00 p.m., before the Honorable
23
      Sheila K. Oberto. The period through July 7, 2021, inclusive, is excluded pursuant to 18 U.S.C.
24
      §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
25
26
27
28


                                                          3
      George: Stipulation to Continue
